Citation Nr: 1810059	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for right upper extremity peripheral neuropathy, and if so, whether service connection is warranted for that disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for left upper extremity peripheral neuropathy, and if so, whether service connection is warranted for that disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for varicose veins.
 
6.  Entitlement to service connection for diverticulosis.

7.  Entitlement to service connection for atrial fibrillation.

8.  Entitlement to a compensable initial disability rating for right hand Dupuytren's contracture.

9.  Entitlement to a compensable initial disability rating for left hand Dupuytren's contracture.

10.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

11.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

12.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 through December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2015, June 2016, and March 2017 by a Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran's testimony was received during an October 2017 video conference hearing.  A transcript of that testimony is associated with the record.

The issues of the Veteran's entitlement to service connection for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, hypertension, peripheral vascular disease, varicose veins, diverticulosis and atrial fibrillation; a compensable initial disability rating for right hand Dupuytren's contracture; a compensable initial disability rating for left hand Dupuytren's contracture; an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy; and an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for peripheral neuropathies in his upper extremities were denied in an April 2008 rating decision and the Veteran did not appeal that decision.

2.  The Veteran's currently pending petition to reopen his claims for service connection for peripheral neuropathies in his right and left upper extremities was received in June 2016.

3.  The evidence associated with the claims file since the April 2008 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has peripheral neuropathies in his upper extremities that have resulted from his service-connected diabetes mellitus, type II.

4.  For all periods relevant to this appeal, the Veteran's diabetes mellitus, type II has been treated with oral hypoglycemic agents and a special diabetic diet; insulin was added to the Veteran's treatment plan in June 2006; and the Veteran has experienced occasional hypoglycemic episodes that have not required any hospitalization or treatment more than once a month or regulation of activities.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the Veteran's claims for service connection for peripheral neuropathies in his upper extremities is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2017).

2.  The additional evidence associated with the record since the April 2008 rating decision is new and material, and the Veteran's claims for service connection for peripheral neuropathies of the right and left upper extremities are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II are neither met nor approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C. §§ 7104, 7105 (2012).  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims for service connection for peripheral neuropathies in his upper extremities were received by VA in June 2007.  Those claims were denied in an April 2008 rating decision on the bases that, to the extent that the Veteran was asserting that his peripheral neuropathies were secondary to diabetes mellitus type II, service connection was not in effect at that time for the Veteran for diabetes.  Also, the RO determined that the evidence assembled at that time did not show that the Veteran had neuropathies during service, or, that the Veteran had neuropathies in his upper extremities that were manifest to a compensable degree within a year from his separation from service.  The Veteran did not appeal those denials.  Hence, the April 2008 decision is final.  38 U.S.C. § 7105(c) (2012).  A petition to reopen the Veteran's claims was received in June 2016.  That petition is the subject of this appeal.

At the time of the final April 2008 rating decision, the record consisted of the Veteran's June 2007 claim, the Veteran's service treatment records, records for private treatment received from Mercy Medical Center in 2004 and from Dr. K.W.D. in January 2008, and records for VA treatment received by the Veteran from December 2006 through January 2008.  In sum, those records contained no evidence pertinent to peripheral neuropathies in the Veteran's upper extremities.

Subsequent to the April 2008 rating decision, service connection was granted for the Veteran for diabetes mellitus, type II in a February 2015 rating decision.  Also, evidence added to the record since the April 2008 rating decision includes a May 2017 private opinion from Dr. J.W.E. which notes complaints by the Veteran of burning and tingling in his hands and fingers and decreased grip strength.  A medical examination conducted by Dr. J.W.E. revealed various neurological findings that included decreased sensation to pin prick, light touch, and vibration in the Veteran's fingertips.  Also, reflexes were apparently wholly absent in the Veteran's biceps and wrists.  Those findings were interpreted by Dr. J.W.E. as being consistent with diabetic peripheral neuropathies in the Veteran's upper extremities.

The evidence added to the record since the April 2008 rating decision raises the possibility that the Veteran has peripheral neuropathies in his upper extremities that have resulted from service-connected diabetes.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claims for service connection for peripheral neuropathies in his right and left upper extremities is met.  Those service connection claims are reopened and will next be addressed by the Board on a de novo basis.

III.  Higher Disability Ratings for Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration.  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for diabetes was granted effective June 28, 2007, with a 20 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.119, DC 7913.  The Veteran asserts entitlement to a higher initial disability rating.

DC 7913 provides for the assignment of a 20 percent disability rating for diabetes mellitus that has required insulin and a restricted diet, or; has required oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus that has required insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is assigned where diabetes mellitus has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is assigned where diabetes mellitus has required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Records for VA treatment received by the Veteran since 2007 shows that he has been followed on essentially a monthly basis for diabetes that was being controlled by oral hypoglycemics and regulated diabetic diet.  Following an episode in June 2008 in which the Veteran had been binge eating sugary foods and drinks, the Veteran was prescribed insulin, to be taken as needed.  Subsequent VA treatment records suggest that the Veteran has been generally non-compliant with his diabetes treatment.  In July 2008, he reported to VA caregivers that he had not been using his insulin on a regular basis.  During treatment in November 2009, he reported that he had been taking the incorrect dosage for his diabetes medications and also had been lax in following his diet.  In December 2009, the Veteran continued to report that he was rarely taking his insulin.  A May 2011 treatment record notes that the Veteran had not refilled his insulin prescription in 11 months.

During a February 2012 VA examination, the examiner noted that the Veteran's diabetes was being treated with oral hypoglycemic agents and insulin that was being injected once a day.  Overall, the examiner noted, the Veteran was being treated for his diabetes less frequently than twice a month for ketoacidosis or hypoglycemic episodes.  The examiner noted also that the Veteran had not had any hospitalizations or unintentional weight loss over the preceding 12 month period.  In terms of function, the Veteran declared that he remained capable of performing "a desk job or something where I'm not going to be on my feet all day..."

During VA treatment in June 2015, the Veteran was advised to avoid strenuous physical activity.  It is unclear from the record, however, as to why the Veteran's activity level was being regulated.  In that regard, the Board observes that the Veteran has been followed for various comorbidities.

In September 2015, the Veteran reported that he had two hypoglycemic episodes in the past month which he self-treated by eating and drinking.  He did not report hospitalization or other treatment during either episode.  During VA treatment a year later in September 2016, the Veteran had another hypoglycemic episode where his blood glucose level was measured at 57.  Again, there is no evidence that the Veteran required hospitalization.

During a June 2016 VA examination, the Veteran reported that he was still treating his diabetes with oral hypoglycemic agents, however, stated that he was taking insulin more than once a day and monitoring his glucose level.  He reported also that his diet was being regulated and that he was required to eat small meals throughout the day.  In terms of function, the examiner opined that the Veteran's diabetes did not affect the Veteran's activities, other than requiring him to eat smaller meals and to perform regular glucose checks.

Records for VA treatment in December 2015 and August 2016 reflect that the Veteran has been attending classes and performing well academically.  In a May 2017 private opinion, Dr. J.W.E. reiterates that the Veteran had been maintained on insulin treatment.

During his October 2017 video conference hearing, the Veteran testified that he had been having difficulty regulating his blood glucose level since 2013 or 2014 despite adherence to his diabetic diet and exercise.  Although he testified that his treating VA physician had placed him on specific work restrictions, again, he does not specify that his work restrictions were being given because of his diabetes.  Indeed, the Veteran admitted that his private physician was also refusing to certify him for return to work because of impairment being caused by the deep vein thrombosis in his right lower extremity.

The evidence for the appeal period under consideration shows that the treatment plan for the Veteran's diabetes has included use of oral hypoglycemic agents and adherence to a special diabetic diet.  The evidence shows that insulin was added to the Veteran's treatment regimen in June 2006.  Still, there is insufficient evidence to conclude that the Veteran's diabetes has required the Veteran to regulate his activity level.  As noted above, VA treatment records document that the Veteran has been advised previously to avoid strenuous physical activity.  Nonetheless, the records do not show that the Veteran was required to regulate his activities because of his diabetes.  Indeed, the records show that the Veteran has been followed for various comorbidities that include orthopedic problems in his spine and knees, cardiac and vascular abnormalities, and neurological problems.  Further, the June 2016 VA examiner commented that the Veteran's activities were not limited by the Veteran's diabetes, other than his need to monitor his glucose and eat smaller meals.  Last, the evidence shows that the Veteran has experienced infrequent hypoglycemic episodes that have not required hospitalization or outpatient treatment twice a month or more often.  Similarly, the records show no episodes of ketoacidosis.

In the absence of evidence showing that the Veteran's diabetes has required the Veteran to regulate his activities, and, given the infrequency of the Veteran's hypoglycemic episodes and absence of the need for in-patient healthcare, the criteria for a disability rating higher than 20 percent for the Veteran's diabetes are not met under the applicable rating criteria.

In view of the foregoing, the Veteran is not entitled to an initial disability rating higher than 20 percent for diabetes mellitus, type II.  To that extent also, this appeal is denied.


ORDER

New and material evidence was received and the Veteran's claim for service connection for right upper extremity peripheral neuropathy is reopened.

New and material evidence was received and the Veteran's claim for service connection for left upper extremity peripheral neuropathy is reopened.

An initial disability rating in excess of 20 percent for diabetes mellitus, type II is denied.


REMAND

The Veteran's claims for service connection for diverticulosis and atrial fibrillation were denied in a March 2017 rating decision.  A timely Notice of Disagreement as to those denials was received from the Veteran in April 2017.  Despite the same, the RO has not readjudicated those issues or provided the Veteran with a Statement of the Case that addresses those issues.  As a result, the Veteran has not yet had the opportunity to perfect his appeal as to those issues.  On remand, VA must provide the Veteran with an SOC that addresses them.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In relation to his claims for service connection for hypertension, peripheral vascular disease, varicose veins, peripheral neuropathies in his upper extremities, the Veteran asserts that those conditions are secondary to service-connected diabetes.  The records show that the Veteran has been followed for hypertension, deep vein thrombosis in his right lower extremity, and varicose veins.  The records do not, however, provide any opinion as to whether those conditions are related in any way to the Veteran's diabetes.  Although a February 2012 VA examination confirmed that the Veteran has varicose veins, the examiner gave no opinion as to whether that condition is related to the Veteran's diabetes.  In conjunction with the above, a May 2017 private opinion from Dr. J.W.E. expresses the opinions that the Veteran's service-connected diabetes had aggravated the Veteran's hypertension and deep vein thrombosis.  As support for his opinion, Dr. J.W.E. comments that the Veteran's diabetes had caused injury to the Veteran's vascular system and microcapillary function.  Dr. J.W.E. does not point to any medical authority in support of his stated rationale.

The evidence in the record appears to raise the plausibility that the Veteran's hypertension, deep vein thrombosis, and varicose veins are caused or aggravated by his service-connected diabetes.  Under the circumstances, the Veteran should be afforded a VA examination of those disorders to determine whether they are related etiologically to his diabetes.  38 C.F.R. § 3.159(c)(4) (2017).

Having reopened the Veteran's claims for service connection for peripheral neuropathies in his upper extremities, the Board finds that additional development of those issues is required.  In that regard, the Veteran has testified in his Board hearing that he has experienced burning, numbness, and tingling since approximately 2008 or 2009.  The same symptoms are noted in Dr. J.W.E.'s May 2017 private opinion, and moreover, objective examination by Dr. J.W.E. revealed decreased sensation in the Veteran's hands and fingers which were interpreted as being consistent with peripheral neuropathies in the Veteran's upper extremities.

Although the foregoing evidence suggests that the Veteran has peripheral neuropathies in his upper extremities that may be associated with his diabetes, the Veteran has yet to undergo a VA examination to determine the same.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4) (2017).

Concerning the issues of the Veteran's entitlement to higher disability ratings for Dupuytren's contracture in his hands, the Veteran was given a VA examination for those disabilities in June 2016.  Subsequent to that examination, the Veteran testified that he was unable at that time to grip objects because of spasms in his hands.  Dr. E.W.S.'s May 2017 private examination revealed that the Veteran had diminished grip strength and difficulty in extending the middle and ring fingers in both of his hands.  Range of motion tests for the Veteran's fingers revealed markedly decreased motion of the joints in the Veteran's fingers; however, findings of diminished motion are not reported by Dr. E.W.S. in a way that permits application of the appropriate rating criteria.

The evidence seems to suggest that the Veteran has experienced worsening in the Dupuytren's contractures in his hands since his previous VA examination.  Accordingly, the Veteran should also be afforded a new VA examination of his Dupuytren's contractures to identify their current symptoms and manifestations and to assess the severity of any resulting impairment.  38 C.F.R. § 3.159(c)(4) (2017).

In relation to the Veteran's claims for higher initial disability ratings for peripheral neuropathies in his lower extremities, the Veteran was afforded a VA examination of those disabilities in June 2016.  During his subsequent Board hearing in October 2017, the Veteran testified that he was presently lacking any sensation in his lower extremities, that he had fallen three times due to lack of sensation, and that he required the use of a cane for ambulating.  Dr. J.W.E.'s May 2017 private examination revealed wholly absent reflexes in the Veteran's knees and ankles.

The foregoing evidence suggests that the Veteran has experienced worsening of symptoms associated with the peripheral neuropathies in his lower extremities since his previous VA examination.  Moreover, the evidence suggests that the Veteran has various non-service connected comorbidities that may present symptoms that overlap with those associated with the peripheral neuropathies in the Veteran's lower extremities.  Under the circumstances, the Veteran should also be afforded a VA examination of those disabilities to determine the symptoms and impairment associated with them and the current severity thereof.  38 C.F.R. § 3.159(c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his peripheral neuropathies, hypertension, deep vein thrombosis, diverticulosis, and atrial fibrillation since August 2017.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for service connection for diverticulosis and atrial fibrillation should be readjudicated by the AOJ.  If the determination as to those issues remains adverse to the Veteran, he and his representative should be furnished an SOC and be given an opportunity to respond.  The Veteran is advised that a timely substantive appeal of any adversely decided issue will be necessary in order to perfect her appeal.  38 C.F.R. § 20.302(b) (2017).

2.  The Veteran should be asked whether he has additional evidence pertaining to his claims on appeal, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from August 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development in #2 has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension, deep vein thrombosis, and varicose veins.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.
All necessary tests and studies should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed hypertension, deep vein thrombosis, and varicose veins.  The examiner should also provide opinions as to each of the following questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has hypertension that was caused or aggravated by his service-connected diabetes mellitus, type II, to include by any medications being taken by the Veteran to treat his diabetes?

(b) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has deep vein thrombosis that was caused or aggravated by his service-connected diabetes mellitus, type II, to include by any medications being taken by the Veteran to treat his diabetes?

(c)  is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has varicose veins that were caused or aggravated by his service-connected diabetes mellitus, type II, to include by any medications being taken by the Veteran to treat his diabetes? 

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a report that is associated with the record.

4.  After the development in #2 has been completed, the Veteran should also be afforded a VA examination to identify the symptoms and manifestations that are associated with the Veteran's Dupuytren's contractures in his hands and any resulting impairment.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should state all associated manifestations, symptoms, and residuals, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.

5.  After the development in #2 has been completed, the Veteran should also be afforded a VA examination to determine the nature and etiology of the Veteran's claimed upper extremity peripheral neuropathies, and also, to identify the symptoms and manifestations that are associated with the Veteran's lower extremity peripheral neuropathies and resulting impairment.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed upper extremity peripheral neuropathies.  With respect to the peripheral neuropathies in the Veteran's lower extremities, the examiner should state all associated manifestations, symptoms, and residuals, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.  The examiner should also provide opinions as to each of the following questions:

(a)  is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has a peripheral neuropathy in his right upper extremity that was caused or aggravated by his service-connected diabetes mellitus, type II, to include by any medications being taken by the Veteran to treat his diabetes?

(b)  is it at least as likely as not that the Veteran has a peripheral neuropathy in his left upper extremity that was caused or aggravated by his service-connected diabetes mellitus, type II, to include by any medications being taken by the Veteran to treat his diabetes?

(c)  if the Veteran has peripheral neuropathies in his upper extremities, can the symptoms and functional impairment associated with the peripheral neuropathies be differentiated from those associated with the Veteran's Dupuytren's contracture, or any other diagnosed disability?  If so, what are those symptoms and impaired functions?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a report that is associated with the record.

6.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


